DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: although art is known which discloses a plurality of codes including Sharma (US 2017/0344776) the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a code generation method, comprising:
acquiring class information correlated with each of a plurality of code rankings based on a plurality of different cell configurations; and
generating a plurality of codes including the acquired class information based on the cell configurations according to the code rankings, wherein
each of the plurality of codes includes information indicating a presence or an absence of a code of a next related ranking;
regarding claim 7, a code generation device, comprising:
a processor configured to:
acquire class information correlated with each of a plurality of code rankings based on a plurality of different cell configurations; and
generate a plurality of codes including the acquired class information based on the cell configurations according to the code rankings, wherein
each of the plurality of codes includes information indicating a presence or an absence of a code of a next related ranking; and
regarding claim 14, a quick-read code generation device, comprising:
a processor configured to perform operations comprising:
acquiring class information correlated with each of a plurality of code rankings based on a plurality of different cell configurations; and
generating a plurality of codes including the acquired class information based on the cell configurations according to the code rankings, wherein each of the plurality of codes includes information indicating a presence or an absence of a code of a next related ranking.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma et al (US 2017/0344776) teach per-channel color barcodes for displays.
Kim et al. (US 2006/0163357) teaches a two-dimensional code having superior decoding property.
Longacre, JR, et al. (US 2004/0206821) teach autodiscriminating bar code reading apparatus having solid state image sensor.
Bassani et al. (US 10,817,693) a system for decode of two-dimensional indicia.
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 27, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876